RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 14a0191p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 GAYLON HAYDEN,                                         ┐
                                Plaintiff-Appellant,    │
                                                        │
                                                        │      No. 13-6319
        v.                                              │
                                                         >
                                                        │
 MARTIN MARIETTA MATERIALS, INC. FLEXIBLE               │
 BENEFITS PROGRAM,                                      │
                        Defendant-Appellee.             │
                                                        ┘
                        Appeal from the United States District Court
                      for the Western District of Kentucky at Paducah.
                   No. 5:11-cv-00116—Thomas B. Russell, District Judge.
                            Decided and Filed: August 18, 2014

               Before: GILMAN, GIBBONS, and STRANCH, Circuit Judges.

                                    _________________

                                        COUNSEL

ON BRIEF: Geordi Garatt, Paducah, Kentucky, for Appellant. Robert L. Steinmetz, Rebecca
A. Wood, GWIN STEINMETZ & BAIRD, PLLC, Louisville, Kentucky, for Appellee.

       GIBBONS, J., delivered the opinion of the court, in which GILMAN, J., joined, and
STRANCH, J., joined in part. STRANCH, J. (pp. 15–17), delivered a separate opinion
concurring in part and dissenting in part.

                                    _________________

                                         OPINION
                                    _________________

       JULIA SMITH GIBBONS, Circuit Judge.             Gaylon Hayden, a participant in Martin
Marietta Materials, Inc.’s long-term disability plan (“the Plan”), appeals from two adverse
judgments in her suit for long-term disability benefits under the Employee Retirement Income




                                              1
No. 13-6319             Hayden v. Martin Marietta Materials, Inc.               Page 2

Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. In the district court’s first order, it affirmed
the plan administrator’s denial of benefits on Hayden’s physical-disability claim but remanded
her mental-disability claim because the plan administrator failed to consider medical evidence
from three doctors. On remand, the plan administrator again rejected Hayden’s claim, and the
district court affirmed. For the reasons set forth below, we affirm with respect to Hayden’s
physical-disability claim but reverse with respect to her mental-disability claim. We further
instruct the district court to award Hayden mental-health benefits consistent with the terms of the
Plan.

                                                I.

        Hayden was employed as an office manager at Martin Marietta beginning in 1997. She
was covered by Martin Marietta’s long-term disability plan, which was insured and administered
by Liberty Life Assurance Company of Boston (“Liberty”). She stopped working as an office
manager on January 4, 2010, and applied for benefits under the Plan the next day.

                                                A.

        Martin Marietta employees who provide proof that they are disabled due to injury or
sickness are entitled to monthly disability payments under the Plan.            The Plan defines
“disability” and “disabled”:

        1. For persons other than pilots, co-pilots, and crewmembers of an aircraft:
               i. if the Covered Person is eligible for the 24 Month Own Occupation
                  benefit, “Disability” or “Disabled” means that during the Elimination
                  Period and the next 24 months of Disability the Covered Person, as a
                  result of Injury or Sickness, is unable to perform the Material and
                  Substantial Duties of his Own Occupation; and
               ii. thereafter, the Covered Person is unable to perform, with reasonable
                   continuity, the Material and Substantial Duties of Any Occupation.

In turn, the Plan defines “Any Occupation,” “Own Occupation,” and “Elimination Period”:

        “Any Occupation” means any occupation that the Covered Person is or becomes
        reasonably fitted by training, education, experience, age, physical and mental
        capacity.
No. 13-6319                Hayden v. Martin Marietta Materials, Inc.                         Page 3

        “Own Occupation” means the Covered Person’s occupation that he was
        performing when his Disability or Partial Disability began. For the purposes of
        determining Disability under this policy, Liberty will consider the Covered
        Person’s occupation as it is normally performed in the national economy.
        “Elimination Period” means a period of consecutive days of Disability or Partial
        Disability for which no benefit is payable. The Elimination Period is shown in
        the Schedule of Benefits and begins on the first day of Disability.

        Employees disabled by mental illness are entitled to recover “a combined period of 24
months of Monthly Benefit payments while the Covered person is insured.”

        “Mental Illness” means a psychiatric or psychological condition classified as
        such in the most current edition of the Diagnostic and Statistical Manual of
        Mental Disorders (DSM) regardless of the underlying cause of the Mental Illness.
        If the DSM is discontinued, Liberty will use the replacement chosen or published
        by the American Psychiatric Association.

An employee is thus entitled to benefits for a period of 24 months if she cannot perform the
duties of her own occupation from the first day of claimed disability through the next 180 days
(the Elimination Period) and subsequent 24 months, and, thereafter is entitled to benefits if the
employee cannot perform the material and substantial duties of any occupation. Hayden claims
that she was disabled within the meaning of the Plan by virtue of both physical and mental
ailments.

                                                        B.

        Hayden suffers from a litany of physical ailments, including, among others: chronic
hepatitis C; pancreatitis; fibrocystic breast disease with breast implants; degenerative arthritis;
breast carcinoma; hypothyroidism; hypotension; hypertension; and crepitation1 and decreased
range of motion around her shoulders, cervical spine, hips, and knees.

        Dr. Joseph Bassi is Hayden’s primary treating physician. As early as 2003, Dr. Bassi
suggested that Hayden consider applying for disability benefits. In his notes from April of that
year, he wrote: “I spoke with the patient regarding her overall situation. She is slowly declining,
has lost weight . . . . I think it is time Gaylon consider total permanent disability.” On January 6,

        1
           Crepitation in one’s joints is characterized by grating or popping sounds and sensations that occur when
the joint is moved.
No. 13-6319                  Hayden v. Martin Marietta Materials, Inc.                        Page 4

2010, two days after Hayden left Martin Marietta, Dr. Bassi noted: “Her symptoms have been
going on for an extended period of time[], months; mild to moderate severity, now more severe
in the context of advancing generalized medical illness.” Hayden continued to visit Dr. Bassi
during the Elimination Period. By September 2010, Dr. Bassi had become concerned that
Hayden suffered from syncope2 or presyncope, and in November 2010, Hayden was hospitalized
for presyncope. She was eventually sent to Vanderbilt University Medical Center, where a Q-
SWEAT showed abnormal results as to whether Hayden suffered from syncope.

       In January 2011, Dr. Bassi gave a sworn statement in connection with Hayden’s claim for
Social Security disability benefits. Dr. Bassi explained that by the time of his consultation in
January 2010, “the multiple symptoms from her comorbities3 had gotten to a point where . . . she
just couldn’t continue any further.” Dr. Bassi also explained that Hayden suffered from serious
dysfunction of her autonomic nervous system and that while she was on a medication called
Midodrine, the FDA had discontinued the drug and there was no replacement. Without the
Midodrine, Dr. Bassi opined that Hayden would be prevented from performing even basic
functions such as standing for moderate periods of time. Hayden was eventually awarded Social
Security disability benefits.

       Dr. Kest also saw Hayden from June 2008 through 2010. In December 2009, he noted
that her left vocal cord showed signs of paralysis but believed that her right vocal cord was
compensating for the problem.              In September 2010, he found an edema of the laryngeal
structures which affected her ability to speak.

                                                         C.

       Hayden submitted evidence from four doctors detailing her serious psychiatric
conditions. She saw Dr. Ronald Kelley from December 2006 to February 2007. Dr. Kelley
diagnosed her with general anxiety disorder, major depression, and insomnia. Thereafter,
Hayden’s oncologist referred her to Dr. Roger Lyons for treatment of extreme anxiety with
consequential depression. She saw Dr. Lyons throughout 2008. Dr. Lyons observed that her
       2
           Syncope, generally speaking, is fainting.
       3
           Comorbidity refers to the simultaneous presence of multiple, independent conditions.
No. 13-6319             Hayden v. Martin Marietta Materials, Inc.                Page 5

“thought content was dysphoric and fear-based (appears to be a manic defense),” that her
psychomotor skills “appeared leaden suggesting malaise,” that she had “annoying
preoccupations with fears that produce ritualistic/prophylactic behaviors,” and that her emotional
tone was dulled and numb. Hayden did not continue treatment with Dr. Lyons because her
insurance company erroneously advised her that she would not be covered.

       In his January 6, 2010, consultation with Hayden, Dr. Bassi noted that Hayden suffered
from anxiety with depression that had become worse with her deteriorating health.         He stated
that she suffered from “disability, weakness, and inability to care about her day to day life” and
that she had significant weight loss because she was “just not eating.” Dr. Bassi explained that
she had previously “forced herself to work, but now she just can’t continue on.” In February, he
observed in connection with his diagnosis of anxiety and depression that “[h]er life is
overwhelmed by symptoms at this time” and that “[i]t is obvious this patient is no longer able to
function effectively with ongoing symptoms.” Dr. Bassi’s notes from July 2010 recount that she
was “totally disabled, if nothing else, from her nerves, dealing with multiple issues at this time.”
In his sworn statement in connection with Hayden’s claim for Social Security disability benefits,
Dr. Bassi explained that by January 6, 2010, “she was basically overwhelmed with her day-to-
day life chores, activity of daily living, stresses and just plain physical work she was doing” and
that she was at “a point where she just couldn’t function from her psychiatric issues.”

       Dr. Thomas Muehleman examined Hayden on March 25, 2010 in connection with her
claim for Social Security disability benefits. Dr. Muehleman concluded that she was moderately
impaired in her “ability to understand, retain, or follow instructions; probably markedly impaired
in ability to sustain attention to perform simple, repetitive tasks, or relate to others and [co]-
worker[s] and supervisors at this time; and markedly impaired in ability to tolerate stress and
pressures associated with day-to-day work activities.” Hayden was treated by Dr. David Meyer
in September and November 2010. Although after the Elimination Period, Dr. Meyer also
diagnosed her with recurrent major depression and severe anxiety. Dr. Meyer, like Dr. Bassi,
concluded that, given Hayden’s mental state, she was barely able to perform the basic activities
of daily living and could not do “much beyond her basic self-care.”
No. 13-6319               Hayden v. Martin Marietta Materials, Inc.                       Page 6

                                                      D.

        Hayden’s Elimination Period ran from January 4 to July 4, 2010. On July 22, 2010,
Liberty conducted an initial file review of the records that Hayden’s treating physicians
provided. Liberty’s initial conclusion was that while Hayden had “multiple medical problems
. . . [,] none of them seem[s] to be significantly impairing at this time.” Liberty assigned the file
to Dr. David Peterson for peer-to-peer contact with Dr. Bassi and overall clarification.4 In his
conversation with Dr. Peterson, Dr. Bassi stated that Hayden was totally disabled from anxiety
and depression. Dr. Peterson concluded that “[t]he medical records do not support impairment
from working at her usual occupation based on any medical diagnosis.” Dr. Peterson, observing
that her chronic anxiety disorder was not well controlled, stated that his report did not address
her diagnosis of chronic anxiety disorder and recommended an evaluation by a board-certified
psychiatrist.

        Liberty referred Hayden’s file to Dr. Raymond Chagnon, an internist, and Dr. Gil
Lichtshein, a psychiatrist, for an independent panel review. Dr. Chagnon contacted Dr. Bassi,
who explained that “[a]s to restrictions and limitations she has difficulty handling daily life,
decrease in interpersonal relationships, difficulty engaging in everyday life activities.                 Her
depression and anxiety is her impairment, which are contributed by her medical problems.” Dr.
Chagnon concluded “that she has multiple medical problems and the list is very long, but there
are no medical problems that are causing her any impairments, restrictions and limitations at this
time. There is no specific impairment except for some generalized fatigue and weakness.” Dr.
Lichtshein also spoke with Dr. Bassi, who again explained that he believed Hayden was disabled
as a result of her anxiety and depression. “He stated that she cannot function in interpersonal
relationship and group settings and stated that she cries and bawls in his office.” Dr. Lichtshein
concluded: “There was no objective data, reported testing, behavioral description or collateral
information to substantiate the presence of any level or degree of cognitive impairment, inability
to perform activities of daily living, or any other type of functional impairment.” Finally, he
stated that “review of the enclosed records do not support any psychiatric diagnosis at this time.”

        4
          While Dr. Peterson’s review was pending, the Plan received an April 27, 2010 assessment from the
University of Kentucky’s Chandler Medical Center explaining that Hayden was doing well and remained in clinical
remission from her breast cancer.
No. 13-6319              Hayden v. Martin Marietta Materials, Inc.             Page 7

       Liberty denied Hayden’s claim for benefits by letter dated August 26, 2010. Hayden
appealed and submitted additional evidence, including Dr. Bassi’s sworn statement in connection
with her claim for Social Security disability benefits and records of her hospitalization in
November 2010. Dr. Gregg Marella, an internist, reviewed Hayden’s medical records. Dr.
Marella concluded that the only restrictions on Hayden would be from November 2010 forward
due to her syncopal episodes. As for Hayden’s physical condition during the Elimination Period,
Dr. Marella concluded that “[n]one of the medical conditions have been documented or fully
explained in the office notes as to why they would totally limit or restrict the claimant from
working.”

       Dr. Enrique Olivares, a psychiatrist, reviewed Hayden’s mental-health records.         Dr.
Olivares agreed that her diagnoses for depression and anxiety disorders were supported, but
concluded that “[t]here was no evidence of cognitive impairment, severe psychiatric symptoms,
suicidal ideation, homicidal ideation, hallucinations or cognitive impairment that would have
precluded [Hayden] from engaging in a full time job during the” Elimination Period.

       Liberty upheld its denial of benefits in April 2011. The letter noted that Hayden had been
awarded Social Security disability benefits. It explained that Liberty arrived at a different
determination because the Social Security Administration and the Plan used different criteria to
determine eligibility for benefits.

       Hayden brought suit under ERISA. The district court upheld Liberty’s denial of her
physical-disability claim. The district court found Liberty’s review of Hayden’s mental-health
records “faulty.” Dr. Olivares was not provided with either Dr. Kelley’s or Dr. Lyon’s opinions
during his review of Hayden’s files. The district court also faulted Dr. Olivares for disregarding
entirely Dr. Muehleman’s report. The district court did not believe that the record established
Hayden’s entitlement to benefits and remanded the case to Liberty to conduct a full and fair
review. On remand, Dr. Olivares reviewed the additional records and reconfirmed his initial
conclusions. Liberty again denied Hayden’s claim for benefits, this time relying only on Dr.
Olivares’s report. The case returned to district court, and the district court affirmed Liberty’s
denial of benefits.
No. 13-6319             Hayden v. Martin Marietta Materials, Inc.                  Page 8

                                                 II.

       We review de novo a district court order granting judgment in an ERISA disability action
based on an administrative record. See DeLisle v. Sun Life Assurance Co. of Can., 558 F.3d 440,
444 (6th Cir. 2009).     Where the plan administrator is vested with discretion to determine
eligibility for benefits, the plan administrator’s denial of benefits will be overturned only if it is
arbitrary and capricious. Id. Although the arbitrary and capricious standard of review is highly
deferential, federal courts are not mere “rubber stamps.” McDonald v. W.-S. Life Ins. Co.,
347 F.3d 161, 172 (6th Cir. 2003). This entails review of the quality and quantity of the
evidence, mindful that the plan administrator’s decision should be upheld if it is the result of a
deliberate, principled reasoning process and supported by substantial evidence.              DeLisle,
558 F.3d at 444.

                                                 A.

       As a preliminary matter, we address Hayden’s argument that Liberty and the district court
erred in not considering evidence developed after the Elimination Period. We have explained
that such evidence is relevant, but only to the extent that it sheds light on a claimant’s condition
during the Elimination Period. See Javery v. Lucent Techs., Inc. Long Term Disability Plan for
Mgmt. or LBA Emps., 741 F.3d 686, 690 n.1 (6th Cir. 2014). “The primary benefit of such
evidence” is that it “speaks to the credibility and accurateness of the earlier evaluations and
opinions.”    Id.   Nevertheless, under the terms of the Plan, Hayden can prevail only by
establishing that she was unable to perform her own occupation during the Elimination Period.

                                                 B.

       Hayden asserts that Liberty and in turn the district court ignored various pieces of record
evidence in evaluating her physical-disability claim.         But while she purports to identify
numerous instances where Liberty and the district court ignored evidence, she does not explain
why this evidence shows that she was disabled throughout the entirety of the Elimination Period.
Consequently, Hayden cannot demonstrate that Liberty’s “ultimate decision denying benefits
was arbitrary and capricious.” Spangler v. Lockheed Martin Energy Sys., Inc., 313 F.3d 356, 362
No. 13-6319               Hayden v. Martin Marietta Materials, Inc.               Page 9

(6th Cir. 2002). Indeed, Liberty’s conclusion to the contrary was the result of a principled
reasoning process and supported by substantial evidence. See Delisle, 558 F.3d at 444.

        We address Hayden’s five arguments in turn. First, she asserts that Liberty and the
district court ignored evidence that Dr. Bassi had diagnosed her with severe degenerative arthritis
of her hands in 2005. Although Hayden was diagnosed with a degenerative disease, she was still
required to demonstrate that on January 4, 2010, the arthritis prevented her from performing the
duties of her occupation. Dr. Bassi’s examination notes from January 6, 2010, do not mention
arthritis in Hayden’s hands, although he does mention arthritis in her shoulders, hips, and knees.
Dr. Bassi’s October 2010 examination notes again make no mention of arthritis in her hands and
indicate that her arthritis in her shoulders, hips, knees, and cervical spine was controlled with the
current regimen. Furthermore, Dr. Bassi never asserted to the reviewing physicians that Hayden
could not perform the functions of her job because of arthritis in her hands or elsewhere. While
Dr. Bassi did testify that Hayden’s degenerative arthritis, peripheral neuropathy, and carpal
tunnel would prevent her from using one or both hands in a work setting, this testimony relates
only to November 2010, eleven months after Hayden was required to demonstrate that she was
physically disabled. Liberty was not arbitrary or capricious in concluding that there was a lack
of medical documentation that arthritis, peripheral neuropathy, or carpal tunnel prevented
Hayden from performing the functions of her job from January 4, 2010, through July 4, 2010.

        Second, Hayden asserts that Liberty ignored evidence of a 2-D echocardiogram showing
diastolic dysfunction and hypertensive heart disease in 2008. But Dr. Marella acknowledged the
echocardiograms in his report, and a handwritten notation on one of the echocardiogram reports
stated “minor clinical finding.” Liberty was not arbitrary or capricious in denying her claim for
benefits on this basis.

        Hayden’s third, fourth, and fifth claims of error all relate to her diagnosis of syncope and
presyncope. Although the evidence establishes that Hayden was likely disabled from syncope
and presyncope by the end of 2010, there is no evidence demonstrating that these conditions
were disabling before July 4, 2010. The first mention of syncope in the record occurs on
September 9, 2010, where Dr. Bassi noted: “She has not told me this before, but she has had 2-3
syncopal episodes this past year. She had one this past week.” There is no mention of syncope
No. 13-6319            Hayden v. Martin Marietta Materials, Inc.               Page 10

before that and no suggestion that syncope or presyncope prevented her from being able to
perform the functions of her job in January 2010. Liberty was not arbitrary or capricious in
concluding that Hayden was not disabled as a result of syncope or presyncope throughout the
Elimination Period.

       Nor does the remainder of the medical evidence disclose that Liberty was arbitrary or
capricious in concluding that Hayden was not physically disabled throughout the Elimination
Period. For example, with respect to Hayden’s left vocal cord paralysis, Dr. Kest’s office
contacted Liberty and relayed that Dr. Kest never placed Hayden out of work and never placed
any restrictions on her. Moreover, Dr. Kest’s notes indicated only that Hayden was to avoid
harsh vocal use, yelling, or throat clearing; there is nothing to suggest she could not perform the
ordinary communication required of her as an office manager. With respect to her breast cancer,
the University of Kentucky Medical Center’s assessment was that she was doing well and
remained in clinical remission. With respect to hypothyroidism and gastritis, Dr. Bassi’s notes
indicate that these conditions were controlled during the Elimination Period. Her hepatitis C was
chronic and there is no suggestion that it was disabling. And while Dr. Bassi noted that Hayden
suffered from neuropathy, Liberty’s review disclosed that “no workup has been done for it and
no documentation that it is causing her any impairments, restrictions or limitations on medical
record.”

       Finally, we disagree with the dissent that, in this particular case, Liberty should have
taken a cumulative approach to Hayden’s mental and physical health. What distinguishes this
case from Javery, 741 F.3d at 701, and Kalish v. Liberty Mutual/Liberty Life Assurance Co. of
Boston, 419 F.3d 501, 510 (6th Cir. 2005), is the fact that the Plan at issue here clearly
contemplates that mental and physical disabilities will be considered separately. The Plan caps
mental-disability payments at 24 months, while physical-disability payments are uncapped. To
combine mental and physical disability in this case would contravene this express plan
requirement, which we are required to follow.        Accordingly, Liberty was not arbitrary or
capricious in denying Hayden’s physical-disability claim.
No. 13-6319                 Hayden v. Martin Marietta Materials, Inc.                         Page 11

                                                         C.

         Hayden’s primary challenge to Liberty’s denial of her mental-disability claim is
addressed to Liberty’s reliance on Dr. Olivares’s reports. It is true, as a general matter, that
when a plan administrator relies on the opinion of one doctor over that of another, “the plan
administrator’s decision cannot be said to have been arbitrary and capricious because it would be
possible to offer a reasoned explanation, based upon the evidence, for the plan administrator’s
decision.” McDonald, 347 F.3d at 169. But ERISA does not grant to a plan administrator carte
blanche to adopt the opinions of its reviewing physicians. When a reviewing physician’s report
is “inadequate,” a plan administrator cannot be said to engage in a deliberate, principled
reasoning process when it adopts the position of that report. Kalish, 419 F.3d 501, 509–11. In
particular, where a reviewing physician’s opinion applies standards that conflict with the terms
of the plan, that opinion is not evidence supporting a conclusion that the claimant is not disabled
within the meaning of the plan. See id.; Elliott v. Metro. Life Ins. Co., 473 F.3d 613, 619–20 (6th
Cir. 2006).5

         Here, disability under the terms of the Plan means that the claimant is unable to perform
the material and substantial duties of her own occupation during the Elimination Period and for a
period of 24 months and any occupation thereafter. The term “own occupation” is in turn
defined to mean the claimant’s occupation as it is normally performed in the national economy.
Dr. Olivares’s opinion is inconsistent with this definition in two respects.

         First, Dr. Olivares’s reports appear to apply a significantly heightened standard for a
disabling mental illness that contravenes the definition provided in the Plan. Dr. Olivares’s first
report concluded that there was no evidence of “severe psychiatric symptoms, suicidal ideation,
homicidal ideation, hallucinations or cognitive impairment that would have precluded the
claimant from engaging in a full-time job during the” Elimination Period. As an initial matter,
whether Hayden could have engaged in some full time job was irrelevant; the Plan required Dr.
Olivares to consider whether she was disabled from performing the material and substantial


         5
           We do not hold that reviewing physicians must conduct their reviews using the terms of the plan. We
hold only that a reviewing physician’s opinion is not substantial evidence that a claimant is disabled under the terms
of the plan if the opinion applies standards inconsistent with the plan.
No. 13-6319                 Hayden v. Martin Marietta Materials, Inc.                       Page 12

duties of her own occupation as an office manager. More importantly, Dr. Olivares’s conclusion
suggests that Hayden would have had to be suffering from “severe psychiatric symptoms,
suicidal ideation, homicidal ideation, hallucinations” to be considered disabled. Although the
term “cognitive impairment” used by Dr. Olivares is ambiguous and could suggest any mental
disorder, including depression and anxiety, Dr. Olivares explained how he used the phrase. On
the previous page, Dr. Olivares wrote that he did not believe that Hayden “had any evidence of
cognitive impairment or depression of such magnitude that she needed to stay off work because
of severe suicidal ideation, homicidal ideation, hallucinations, or reality impairment.”6 Dr.
Olivares’s definition—which would effectively preclude any claimant from establishing
depression or anxiety as a disability—is inconsistent with the terms of the Plan, which focus on
whether a claimant can perform the material and substantial duties of her own occupation.

        Dr. Olivares’s reports were inadequate in another respect. In both Dr. Olivares’s initial
and second report, he discounted Hayden’s mental disorders because “[t]he company was going
into bankruptcy” and because “she was asked to work long hours with very few breaks.” Dr.
Olivares reasoned, for example: “It is not clear whether this depression and anxiety are related to
the medical problems that the claimant is experiencing or that there are issues related to her
previous job” and “[t]here are issues related to her previous job [the bankruptcy] that could have
an impact on her presentation and her inability to go back to that previous job.” This reasoning
was pervasive, leaving the firm impression that Martin Marietta’s bankruptcy significantly
influenced Dr. Olivares’s view of Hayden’s claim.

        A straightforward reading of this language suggests one of two things, either of which is
problematic. It could suggest that Dr. Olivares was assessing Hayden’s disability in reference to
her job at Martin Marietta. The Plan, however, defines disability in reference to how her job as
office manager was performed in the national economy. Alternatively, his report could suggest
that he thought that Hayden’s anxiety and depression were caused by job stressors and that,


        6
           Dr. Olivares’s second report reaffirmed the conclusions in his initial report and used the same
terminology: “There is no evidence of cognitive impairment, suicidal or homicidal ideation, hopelessness,
helplessness, thought disorganization, delusional belie[fs], psychotic conditions or any other severe psychiatric
symptoms described in the record prior to 01/05/14 that would have necessitated the claimant to be placed off
work.” The definition put forth by Dr. Olivares, requiring evidence of “severe psychiatric symptoms,” is contrary to
the actual terms of the Plan.
No. 13-6319                Hayden v. Martin Marietta Materials, Inc.                        Page 13

although she was incapable of performing her job at Martin Marietta, the anxiety and depression
would abate if she performed her job as an office manager elsewhere. But nowhere in the record
is there support for the position that Hayden’s disability was caused by her job. Dr. Bassi’s chart
notes unequivocally conclude that her anxiety and depression were exacerbated by her rapidly
deteriorating health and her husband’s medical condition. Hayden reported to Dr. Muehleman
that “what keeps her from working now is she is overwhelmed with sickness and has many
diseases.” Indeed, Hayden never mentioned work stress as a reason for her mental condition in
her meetings with Dr. Meyer, as evidenced by the fact that it was Dr. Olivares who informed Dr.
Meyer that Martin Marietta was going into bankruptcy.                     Having not personally examined
Hayden, and finding no support for this conclusion in the record, Dr. Olivares’s diagnosis from
afar is not supported by substantial evidence. See Evans v. UnumProvident Corp., 434 F.3d 866,
876, 880 (6th Cir. 2006).          Dr. Olivares compounded his error when he relied on Martin
Marietta’s bankruptcy to discredit Dr. Meyer. Dr. Olivares addressed Dr. Meyer’s conclusion as
follows: “[Dr. Meyer] believes she is not ready to go back to work and he is not aware of the
problems that she was having before she went on disability; namely that the company was
restructuring and it was going into bankruptcy and her job was very strenuous as described by
the claimant.”

        The plan administrator must “give reasons” for rejecting a treating physician’s
conclusions, Elliott, 473 F.3d at 620, and those reasons must be consistent with the terms of the
plan and supported by the record, McDonald, 347 F.3d at 169–72. Because Liberty relied on Dr.
Olivares’s reports in denying Hayden’s mental-disability claim and because Dr. Olivares’s
reports were inadequate in critical respects, we conclude that Liberty’s denial of Hayden’s claim
was arbitrary and capricious. 7 See Elliott, 473 F.3d at 619; Kalish 419 F.3d at 509–11.

                                                        D.

        What remains is a question of remedy. Remand to the plan administrator is appropriate
“where the problem is with the integrity of the plan’s decision-making process, rather than that a
claimant was denied benefits to which he was clearly entitled.” Cooper v. Life Ins. Co. of N.

        7
         Because we find Liberty’s denial of benefits arbitrary and capricious on these grounds, we do not consider
Hayden’s alternative arguments.
No. 13-6319               Hayden v. Martin Marietta Materials, Inc.                     Page 14

Am., 486 F.3d 157, 171 (6th Cir. 2007) (quoting Elliott, 473 F.3d at 622). But “[p]lan
administrators should not be given two bites at the proverbial apple where the claimant is clearly
entitled to disability benefits. They need to properly and fairly evaluate the claim the first time
around; otherwise they take the risk of not getting a second chance, except in cases where the
adequacy of claimant’s proof is reasonably debatable.” Id. at 172.

        Although Dr. Olivares’s errors were procedural in nature, we find no need to remand this
matter for additional consideration by Liberty.            Hayden has clearly established that she is
mentally disabled under the terms of the Plan. She supported her claim with the opinions of Drs.
Bassi, Muehleman, and Meyer, each of whom separately agreed that she suffered from anxiety
and depression and was significantly impaired in her ability to perform the functions of her, or
any, occupation. Drs. Bassi and Muehleman both found that Hayden was impaired in her ability
to relate to and communicate with others. And Drs. Bassi and Meyer both found that Hayden
was markedly impaired in her ability to handle the stress of day-to-day life. Finally, we note that
“[c]ompeting evidence in the record showing that” her anxiety and depression symptoms “were
not disabling is conspicuously absent.” Rochow v. Life Ins. Co. of N. Am., 482 F.3d 860, 866
(6th Cir. 2007).8

                                                    III.

        We affirm the district court’s judgment with respect to Hayden’s claim of physical
disability. We remand Hayden’s claim of mental disability for entry of an order requiring
Liberty to award benefits consistent with the terms of the Plan and for such incidental relief as
the district court finds appropriate in light of our decision.




        8
          While Hayden had been diagnosed with anxiety and depression as early as 2007, “there is no ‘logical
incompatibility between working full time and being disabled from working full time.’” Rochow, 482 F.3d at 865
(quoting Hawkins v. First Union Corp. Long-Term Disability Plan, 326 F.3d 914, 918 (7th Cir. 2003)).
No. 13-6319             Hayden v. Martin Marietta Materials, Inc.             Page 15

                   _________________________________________________

                   CONCURRING IN PART AND DISSENTING IN PART
                   _________________________________________________

       JANE B. STRANCH, Circuit Judge, concurring in part and dissenting in part. I fully
concur in the majority’s decision to reverse and remand for an award of disability benefits to
Gaylon Hayden due to her mental disability. The record leads me to conclude, however, that
Hayden met the definition of disability under the Plan in January 2010 because she demonstrated
she is disabled by “sickness” from performing her own or any occupation. Because I would
reverse and remand for a full award of disability benefits under the terms of the Plan, I
respectfully dissent.

       The majority recognizes, as I do, that Hayden suffers from a number of serious medical
conditions. The Plan provides disability benefits to a covered person who is disabled due to
“sickness” from performing the material and substantial duties of her own occupation for a
defined period and from performing the duties of any occupation thereafter. The Plan defines
“sickness” as “illness, disease, pregnancy or complications of pregnancy.” The terms “sickness,”
“illness,” and “disease” can describe one single medical condition or multiple medical
conditions. Because Hayden suffers from chronic illness that is comprised of multiple physical
and mental ailments, Liberty Mutual and this court are required by our precedents to evaluate the
integrated or cumulative nature and severity of Hayden’s entire illness.

       In Javery v. Lucent Technologies, Inc. Long Term Disability Plan for Management or
LBA Employees, 741 F.3d 686, 690–97 (6th Cir. 2014), the claimant suffered from several
different physical and mental conditions.     The Plan provided benefits if the claimant was
“‘prevented by reason of . . . disability . . . from engaging in [his] occupation or employment at
the Company.’” Id. at 701. The dispositive inquiry, the court explained, was whether the
plaintiff was unable to work “due to his physical condition, his mental condition, or a
combination of the two.” Id. (footnote omitted). The court reversed and remanded for an award
of disability benefits because the medical evidence submitted by the treating physicians and
therapists established that the claimant was unable to work “due to a combination of his physical
and mental conditions.” Id. at 702.
No. 13-6319             Hayden v. Martin Marietta Materials, Inc.                 Page 16

       In Kalish v. Liberty Mutual/Liberty Life Assurance Co. of Boston, 419 F.3d 501, 510 (6th
Cir. 2005), this court reversed for an award of disability benefits where the district court and the
parties “treated the diagnosis of depression as distinct from the diagnosis of the heart condition.”
The Plan provided for benefits if Kalish was “‘unable to perform all of the material and
substantial duties of his occupation on an Active Employment Basis because of an Injury or
Sickness.” Id. at 503, 509. The court pointed to a physician’s conclusion that “Kalish was
unable to return to work after considering Kalish’s overall physical and mental health, which
included an analysis of the interrelated effects of the heart condition and the depression.” Id.
The court rejected Liberty Mutual’s reliance on a physician’s report that did not “discuss
Kalish’s depression or acknowledge the connection between the two ailments.” Id.

       The majority opinion acknowledges the interrelatedness of Hayden’s physical and mental
conditions when it states that “Dr. Bassi’s chart notes unequivocally conclude that her anxiety
and depression were exacerbated by her rapidly deteriorating health,” and “Hayden reported to
Dr. Muehleman that ‘what keeps her from working now is she is overwhelmed with sickness and
has many diseases.’” Maj. Op. at 14. Yet, just as Liberty Mutual did, the majority breaks
Hayden’s sickness into separate physical ailments in order to determine whether, during the
elimination period, the medical evidence supported a finding of disability as to each separate
physical condition. Then the majority makes an additional division by separately evaluating her
mental condition without regard to her co-existing physical problems. This approach precludes a
comprehensive consideration of Hayden’s co-morbid conditions as described by her treating
physicians and fails to evaluate the whole of her illness to determine if she is entitled to disability
benefits based on her physical condition, her mental condition, or a combination of the two. See
Javery, 741 F.3d at 701. Like Javery, Hayden proved that she was entitled to disability benefits
based on a combination of her physical conditions and her mental condition. See id. I do not
dispute that the Plan clearly limits benefits for a mental disability to a period of 24 months. But
that very common Plan provision does not prevent us or Liberty from considering whether
Hayden suffers from a qualifying “sickness”—whether physical or a combination of physical and
mental—that would entitle her to benefits starting on the first day of claimed disability and
extending through and beyond the 24-month period allowed for mental disability benefits only.
No. 13-6319             Hayden v. Martin Marietta Materials, Inc.               Page 17

       Hayden’s true inability to engage in sustained work activity comes clearly into focus if
we treat her all of her physical and mental impairments in combination as one “sickness” as that
term is defined under the Plan. Accordingly, I would reverse and remand for an award of
disability benefits that is consistent with the terms of the Plan and that is not limited by the 24-
month cap for mental disability benefits.